411 F.2d 990
Edward KIMBLE, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS, STATE OF MICHIGAN; George A. Kropp, Warden; Leo Lafay, Keith Adams, and Buster Bunch, Defendants-Appellees.
No. 19137.
United States Court of Appeals Sixth Circuit.
June 11, 1969.

Edward Kimble, in pro per.
Frank J. Kelley, Atty. Gen., Robert A. Derengoski, Sol. Gen., Stewart H. Freeman, Asst. Atty. Gen., Lansing, Mich. for appellees.
Before O'SULLIVAN and CELEBREZZE, Circuit Judges, and CECIL, Senior Circuit Judge.

ORDER

1
Edward Kimble, plaintiff-appellant, brought an action in the United States District Court for the Eastern District of Michigan under Section 1983, Title 42, U.S.C. for the alleged violation of his civil rights. The appellant alleges that he was serving a life sentence in the State Prison of Southern Michigan at Jackson, Michigan and that officials of the prison seized from his person the sum of $350 in United States currency and placed it in the Inmate General Benefit Fund in violation of his constitutional rights.


2
Counsel for the defendants-appellees moved to dismiss appellant's complaint for the reason that it did not state a claim upon which relief could be granted in that the money in question was contraband under applicable prison regulations and as such was required to be placed in the Benefit Fund. In a Disciplinary Board Report attached to the motion to dismiss it appears that together with the currency a sack containing some capsules and pills was removed from the person of the appellant. According to the report the appellant claimed that the money was accumulated over a period of eight months from the sale of cigarettes and that some one planted the pills on him.


3
The district judge held that the action of the prison officials was a properly regulated function of the administration of the State Prison of Southern Michigan and as such did not constitute a violation of the appellant's civil rights. We agree.1 The district judge sustained the motion to dismiss the complaint. This appeal followed.


4
Upon consideration;


5
It is ordered that the judgment of the District Court be and the same is affirmed upon the opinion of Judge Thomas P. Thornton reported at 300 F. Supp. 1122.



Notes:


1
 Sostre v. McGinnes, 334 F.2d 906, 908 (C.A.2) cert. den. 379 U.S. 892, 85 S. Ct. 168, 13 L. Ed. 2d 96
McCloskey v. State of Maryland, 337 F.2d 72, 74 (C.A.4)
Kirby v. Thomas, 336 F.2d 462, 463 (C. A.6)
Vida v. Cage, 385 F.2d 408 (C.A.6)
Siegel v. Ragen, 180 F.2d 785, 788 (C.A. 7) cert. den. 339 U.S. 990, 70 S. Ct. 1015, 94 L. Ed. 1391
United States ex rel. Wagner v. Ragen, 213 F.2d 294, 295 (C.A.7) cert. den. 348 U.S. 846, 75 S. Ct. 68, 99 L. Ed. 667 Aragon v. Wathen, 352 F.2d 77 (C.A.9).